Title: From George Washington to James McHenry, 7 July 1799
From: Washington, George
To: McHenry, James



 PrivateMy dear Sir,
Mount Vernon 7th July 1799

I have duly received your private letter of the 29th Ulto with its enclosures, and return your letters to and from General Hamilton.
In my letter to Genl Hamilton, which has been before you, you find I have fully expressed my opinion on the expediency—regarding circumstances—of promoting General Wilkinson to the Rank of Major General and I am always willing to give publicity to any sentiment which I have expressed in this way, if circumstances should require or render it proper. But as the appointment of other Officers of high rank has been made, not only without my recommendation, but even without my knowledge, I cannot see the necessity (much less after the intimations which appear in your letter to General Hamilton respecting this Gentleman) of my writing an official letter on this subject. Permit me, moreover to say, that it would seem as if, when doubts or difficulties present themselves, I am called upon to sanction the measure, and thereby take a responsibility upon myself; and in other cases, to which no blame may be attached, my opinions & inclinations are not consulted.

In giving my ideas in this manner I do not mean, my dear Sir, to express any disgust because I have not been consulted on every military appointment; but to show that there ought, in my opinion, to be consistency and uniformity observed in these matters.
I am very sorry that Colo. Howard and General Lloyd have declined making a Selection of persons for Officering the eventual army from Maryland. If my knowledge of characters in that State, was equal to theirs, or to yours, I should not hesitate a moment in undertaking what you request; but the fact is, my acquaintance there is very limited; and I find I have already undertaken more, in this State, than I shall be able to accomplish to my own satisfaction; from the difficulties which have been suggested in my former letters. Indeed, it would be concealment, not to declare, that I see no other mode of making the selection in so expanded a State as Virga (on the principle of distribution, according to population) than by having recourse to some such expedient as was suggested in a former letter of mine (in order to make the Presidents intentions generally known, and to give to all parts thereof an opportunity of making a tender of their military services)—or, by dividing the State into as many districts as there are Regiments to be raised in it, and in each District to make choice of the most eligable character for the command thereof—authorising him, either alone, or with the aid of his field Officers to select the company officers therefrom for consideration.
The first of these modes you have objected to; and the second is not free from exceptions; but the fact is, that I have been so little in this State for the last twenty five years, as to be utterly unable to accomplish your views without the aid of others; and those who could assist me most, having only a Commune interest therein, do not (for the reasons which I presume operated on Messrs Howard & Lloyd) incline to commit themselves in such delicate business, where nothing they do is conclusive.
General Marshall (one of those whose aid I solicited) is gone to Kentucky; From General Lee, who discovered no promptness in the first instance, to give any assistance, I have not since heard a Syllable; and with respect to Genl Morgan, his recommendations are confined to a very narrow circle; I shall, notwithstandg, continue my endeavours to carry your request into effect, in this State, but can promise no favourable result from the present plan. With

sincere esteem & regard—I am—My dear Sir Your Obedt and Affecte Servt

Go: Washington

